                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA and
THE STATE OF MICHIGAN ex rel.
GEORGE KARADSHEH, and GEORGE
KARADSHEH, individually,

      Plaintiffs,                    Case No. 2:13-cv-13333
                                     Honorable Denise Page Hood
v.

FARID FATA, M.D.; MICHIGAN
HEMATOLOGY-ONCOLOGY, P.C., et al.,

      Defendants,

and

GEORGE KARADSHEH,

      Cross-Plaintiff,

v.

UNITED STATES OF AMERICA,

     Cross-Defendant.
_____________________________________/

                             JUDGMENT

      IT IS ORDERED AND ADJUDGED that pursuant to this Court=s Order

entered on December 9, 2019, this cause of action is DISMISSED WITH

PREJUDICE.
    Dated at Detroit, Michigan this 9th day of December, 2019.

                                               DAVID J. WEAVER
                                               CLERK OF THE COURT

                                               BY: s/K. MacKay
                                                   Deputy Clerk
APPROVED:

s/Denise Page Hood
DENISE PAGE HOOD
UNITED STATES DISTRICT JUDGE
